Citation Nr: 9933219	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO. 97-07 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for the residuals of a 
right ankle strain with Achilles' tendinitis, currently 
evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


INTRODUCTION

The veteran served on active duty from April 1991 to April 
1995.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  At 
the hearing held before the undersigned in August 1999, the 
veteran withdrew, in writing, several claims addressed by the 
RO in the last supplemental statement of the case dated 
September 1998.  According, the RO decision on these claims 
are final and not before the Board at this time.  38 C.F.R. 
§ 20.204(b) (1999).  The veteran stated that he wished the 
Board to solely address the claim of entitlement to an 
increased evaluation for the residuals of a right ankle 
strain.  Accordingly, the Board will address solely this 
issue. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO and the VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim.

2.  The residuals of the veteran's right ankle strain include 
a small anterior osteophyte with limitation of motion caused 
by pain and stiffness that equates to a marked limitation in 
function.

3.  No unusual or exceptional disability factors have been 
presented that render the schedular criteria inapplicable.


CONCLUSION OF LAW

The criteria for a rating of 20 percent, and no more, for the 
residuals of a strain to the right ankle have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.3, 
4.10, 4.40, 4.71a, Diagnostic Code 5271 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the veteran's contentions and the United States 
Court of Veterans Claims (Court) determination in 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992), the Board 
finds that the claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The issue of whether the 
VA has met its duty to assist the veteran in the development 
of this claim, as mandated by 38 U.S.C.A. § 5107(a), will be 
discussed below.

Background

A review of service medical records indicates sporadic 
treatment for a right ankle disorder caused by a sprain in 
1991.  At his discharge evaluation, the veteran continued to 
note pain caused by this injury.  The veteran was discharged 
from active service in April 1995.  

The veteran filed his initial claim for VA compensation in 
April 1995.  At a VA physical evaluation in June 1995, it was 
noted that the right ankle sprain has been treated 
conservatively.  The veteran reported that he had not had a 
recurrence of his ankle sprain.  However, he did report a 
chronic swelling of his right ankle.  It was noted that the 
range of motion of the right ankle was limited.  Physical 
examination revealed that the veteran had a normal 
alternating gait.  There was full range of motion of the 
right ankle to dorsiflexion.  He did not complain of pain in 
the right Achilles tendon region with direct palpation or 
forced dorsiflexion.  Complaints of pain with some palpable 
tenderness were noted.  There was mildly limited range of 
motion of the right ankle with inversion.  This was reported 
largely to be secondary to pain in the calcaneal fibular 
ligament region when the veteran's ankle is moved to the 
extreme of inversion.  Anterior drawer sign for the right 
ankle was mildly positive compared to the left side.  X-ray 
studies of the right ankle were within normal limits.  

The veteran was diagnosed with a history of a right ankle 
sprain which was qualified as at least a "Grade II sprain."  
It was noted that this condition was mildly symptomatic and 
stable.  However, full range of motion was limited secondary 
to pain and inflammation that was still present to a mild 
degree.  

In his June 1996 substantive appeal, the veteran noted both 
tendinitis and bursitis in his right ankle.  At a hearing 
held before a hearing officer at the RO in September 1996, he 
testified that he had limited movement and that his ankle was 
swollen to this day.  The veteran noted no treatment for this 
condition.  It was reported that the veteran was required to 
wear ankle boots to support his ankle.  Wrapping of the ankle 
in an ace bandage for walking distances was also noted.  Pain 
and limitation of motion was also indicated.  The use of 
Tylenol or Advil on a regular basis was indicated.

A second VA evaluation was scheduled by the RO in October 
1997.  At this time, it was noted that to this day his right 
ankle remained swollen and tender.  It was also noted that 
the right ankle was less flexible than it used to be which 
made it difficult for him to perform his employment as an 
ironworker. 

Physical evaluation of the right ankle at this time revealed 
a bony enlargement in the lateral malleolus.  No warmth, 
crepitus, or effusion was found.  Tenderness in the anterior 
aspect of the right ankle was noted.  The veteran had 
approximately 30 degrees of flexion, extension, inversion, 
and 15 degrees of eversion.  X-ray studies revealed a small 
anterior osteophyte on the tibia.  The examiner noted that 
while the right ankle was still tender it was otherwise a 
normal examination.

At a hearing held before the undersigned in August 1999, the 
veteran noted the difficulties caused by his right ankle.  
The veteran reported specific difficulties with his right 
ankle at work.  The difficulties associated with his right 
ankle disability and the effects this disability had on his 
employment were reported in detail.  The veteran particularly 
noted difficulties working in the snow and in wet weather.  




Analysis

The VA has a duty to assist the veteran in developing facts 
pertinent to a well-grounded claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. §§ 3.103 and 3.159.  That duty includes obtaining 
medical records and medical examinations where indicated by 
the facts and circumstances of the individual case.  See 
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  Neither the veteran nor 
his representative has cited any medical evidence that has 
not been obtained by the RO.  Accordingly, under the Court's 
determination in Olson v. Principi, 3 Vet. App. 480, 483 
(1992), the Board finds that the VA has fulfilled its duty to 
assist the veteran in obtaining all medical records pertinent 
to this claim.  In addition, the Board finds that the 
evaluations of the veteran's disability, including two VA 
evaluations, fulfill the duty to assist mandated by statute.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Diagnostic Code 5003 
provides that degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is non-compensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added, and rated as a single disability under 
the diagnostic code for degenerative or hypertrophic 
arthritis.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a. 

In the x-ray study performed at the request of the VA 
examiner in October 1997, a small anterior osteophyte on the 
tibia of the right ankle was noted.  With any form of 
arthritis, painful motion is an important factor of 
disability, the facial expression, wincing, etc., on pressure 
or manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

In Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), the 
Court held that, when "[r]ead together, DC [Diagnostic Code] 
5003 and § 4.59 . . . state that painful motion of a major 
joint or groups caused by degenerative arthritis, where the 
arthritis is established by x-ray, is deemed to be limited 
motion and entitled to a minimum 10-percent rating, per 
joint, combined under DC 5003, even though there is no actual 
limitation of motion." 

Diagnostic Code 5271 provides that moderate limitation of 
motion of the ankle warrants a 10 percent evaluation.  A 
20 percent evaluation requires a marked limitation of motion.  
In this case, limitation of motion has been found.  
Accordingly, the veteran's disability has been evaluated 
under Diagnostic Code 5271.  As a result, however, a separate 
evaluation under Diagnostic Code 5003 is not warranted.  See 
VAOPGCPREC 23-97 (July 1, 1997), and Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

The residuals of the veteran's right ankle sprain include a 
small anterior osteophyte with limitation of motion caused by 
pain and stiffness.  The limitation of motion within the 
right ankle, based on the VA evaluations of October 1997 and 
June 1995, reveals some restricted motion in the right ankle.  
See 38 C.F.R. § 4.71, Plate II (1999) (normal range of motion 
of the ankle is 45 degrees of plantar flexion and 20 degrees 
of extension).  The VA evaluation of October 1997 has 
indicated a range of motion of the right ankle of 
approximately 30 degrees of flexion, extension, inversion, 
and 15 degrees of eversion.  

In making this determination, the Board has considered the 
veteran's complaints of pain on his ability to function, 
particularly with regard to the veteran's difficulties at 
work caused by his right ankle disability.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Consideration must be given 
to the ability of the veteran to function under ordinary 
conditions of daily life.  Pain and weakness are recognized 
as productive of functional impairment.  38 C.F.R. §§ 4.1, 
4.40 (1999).  Both VA evaluators have specifically noted the 
veteran's complaints of pain.  Based on a detailed review of 
the veteran's testimony and statements, the Board finds the 
veteran's complaints of pain to be credible.

The veteran's complaints of pain are considered within the 
context of any resulting limitation of motion.  The veteran 
has described this pain as a continuing difficulty.  In light 
of the demonstrated restricted motion that was shown on 
various examinations in conjunction with the testimony of the 
veteran pertinent to activity limitations secondary to pain, 
the Board concludes that marked limitation of motion of the 
right ankle results.  Accordingly, a 20 percent rating, the 
highest schedular rating under Diagnostic Code 5271, is 
warranted.

A higher schedular rating under Diagnostic Code 5270 is 
assigned when there is ankylosis of the ankle in plantar 
flexion between 30 degrees and 40 degrees or in dorsiflexion 
between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a.  Since 
there is no current showing of ankylosis, a higher schedular 
rating under these criteria is not appropriate.   

The Board has considered whether the issue of extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(1) (1999) is raised by 
the record.  38 C.F.R. § 3.321(b)(1) applies when the rating 
schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
However, based on the veteran's statements and the medical 
evidence cited above, the Board finds that the record does 
not raise the issue of entitlement under 38 C.F.R. § 
3.321(b)(1). 

In Fanning v. Brown, 4 Vet. App. 225, 229 (1993), the Court 
held that the Board was required to consider extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(1) where the record 
contains evidence that the veteran's disability required 
frequent hospitalizations and bed rest which interfere with 
employability.  This case is clearly distinguishable from 
Fanning because there is no such evidence of record. 
Accordingly, based on a review of the current evidence of 
record, the Board finds that the record has not raised the 
issue of extraschedular entitlement.  Cf. Moyer v. Derwinski, 
2 Vet. App. 289, 293 (1993).  Consequently, the issue of 
entitlement to an extraschedular disability rating is not 
before the Board at this time.  Floyd v. Brown, 5 Vet. App. 
88, 95 (1996) and VAOPGCPRC 6-96 (August 16, 1996).  If the 
veteran wishes to raise this issue, he must raise this issue 
specifically with the RO.  In any event, the issue is not 
before the Board at this time.

As required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has considered all potential applicable 
provisions of all pertinent regulations, whether or not they 
have been raised by the veteran.  


ORDER

Entitlement to an increased evaluation to 20 percent for the 
residuals of a right ankle sprain is granted, subject to the 
regulations governing the payment of monetary benefits.



		
	John J. Crowley
	Acting Member, Board of Veterans' Appeals




 

